 Case 3:18-cv-00840-GPC-BGS Document 218 Filed 06/05/20 PageID.4103 Page 1 of 12



 1
 2
 3
 4
 5
 6
 7
 8                           UNITED STATES DISTRICT COURT
 9                         SOUTHERN DISTRICT OF CALIFORNIA
10
11   IN RE: OUTLAW LABORATORIES, LP                     Case No.: 18CV840 GPC (BGS)
     LITIGATION,
12
                                                .       ORDER REGARDING JUNE 1, 2020
13                                                      JOINT LETTER BRIEFS
14
15
16
17
18         Counter-claimant Roma Mikha and Third-Party Plaintiff NMRM, Inc. and Skyline
19   Market, Inc. (collectively the “Stores”) and Plaintiff Outlaw Laboratories, LP (“Outlaw”)
20   submitted a joint letter brief on June 1, 2020. (Exhibit 1.) The Stores and Third-Party
21   Defendant Tauler Smith (“Tauler Smith”) also submitted a joint letter brief on June 1,
22   2020. (Exhibit 2.)
23         The joint letter briefs concern requests for production of documents (“RFPs”) from
24   the Stores to Outlaw and Tauler Smith.1 The primary issue raised by Tauler Smith and
25   Outlaw is that the RFPs seek privileged attorney-client communications. The Stores
26
27
     1
      The Stores and Tauler Smith raise disputes as to RFP Nos. 18, 19, 21, 24, 25. The
28   Stores and Outlaw raise disputes as to RFP Nos. 19, 20, 22, 25, and 31.
                                                    1
                                                                               18CV840 GPC (BGS)
 Case 3:18-cv-00840-GPC-BGS Document 218 Filed 06/05/20 PageID.4104 Page 2 of 12



 1   argue any claims of privilege are vitiated by the crime-fraud exception. However,
 2   Outlaw indicates there are also non-privilege objections to the RFPs. Additionally, the
 3   Stores’ and Outlaw’s joint letter brief raise three interrogatories (Nos. 3, 7, and 8) that the
 4   Court previously found Outlaw was not required to respond to because they were
 5   cumulative of a document production. Outlaw concedes it has not been able to fully
 6   respond to that document production, but argues it would not be able to respond because
 7   it lacks information needed to respond. Given these settlement agreements were ordered
 8   to be produced by March 20, 2020, this dispute may also be untimely.
 9           The Stores and Outlaw recently filed a Joint Statement addressing whether certain
10   documents are subject to privilege and whether the crime fraud exception applies to them.
11   (ECF 214.) The Stores’ portion of that Joint Statement indicates that “whether the
12   documents are exempt from privilege claims under the ‘crime fraud exception’ . . . is
13   central to numerous ongoing discovery disputes between the litigants, so resolution of it
14   now will provide much-needed guidance, hopefully obviating the need for future
15   motions.” (Id. at 11.2)
16           Based on the two joint letter briefs and pending discovery dispute on attorney-
17   client privilege and the application of the crime-fraud exception, the Court addresses the
18   privilege issues and other issues separately.
19           As to any non-privilege objections that have been raised by Outlaw or Tauler
20   Smith regarding the RFPs identified in the joint letter briefs, the parties must file a Joint
21   Statement addressing the relevancy of the identified RFPs, whether they are proportional
22   under Federal Rule of Civil Procedure 26(b)(1), and any non-privilege objections raised
23   in response. To the extent the parties have not fully met and conferred regarding these
24   issues, they must do so prior to submitting the Joint Statement. Outlaw and Tauler Smith
25   are limited to five pages each on these issues and the Stores’ portion on these issues is
26
27
28   2
         The Court cites the CM/ECF pagination.
                                                     2
                                                                                   18CV840 GPC (BGS)
 Case 3:18-cv-00840-GPC-BGS Document 218 Filed 06/05/20 PageID.4105 Page 3 of 12



 1   limited to eight pages total if both Tauler Smith and Outlaw have raised non-privilege
 2   objections and seek to brief the issues. If only Outlaw has raised non-privilege objections
 3   they seek to brief, then the Stores are limited to five pages. As to the Stores
 4   Interrogatories 3, 7, and 8 to Outlaw, the Stores and Outlaw may provide one page of
 5   briefing each on these interrogatories and the timeliness of raising this dispute. The Joint
 6   Statement must be submitted by June 10, 2020. 3
 7         As to the privilege issues, the parties must meet and confer on whether the
 8   privilege issues raised in the joint letter briefs overlap with the issues raised in the
 9   pending Joint Statement. The parties must consider whether the Court’s decision on the
10   pending Joint Statement would resolve, moot, or otherwise narrow the issues raised in the
11   two joint letter briefs. These positions should be included in the June 10, 2020 Joint
12   Statement. Each party is limited to one concise paragraph explaining their position. This
13   portion of the Joint Statement should not exceed two pages total.
14         IT IS SO ORDERED.
15   Dated: June 4, 2020
16
17
18
19
20
21
22
23
24
25
26
     3
27    The Court again reminds the parties that the Court expects the Joint Statement set forth
     each parties’ arguments and their responses to the other parties’ positions. This requires
28   exchanging their respective positions in advance of filing.
                                                    3
                                                                                    18CV840 GPC (BGS)
Case 3:18-cv-00840-GPC-BGS Document 218 Filed 06/05/20 PageID.4106 Page 4 of 12




                                 Exhibit 1
Case 3:18-cv-00840-GPC-BGS Document 218 Filed 06/05/20 PageID.4107 Page 5 of 12
                                                              4 Embarcadero Center, Suite 1400
                                                              San Francisco, CA 94111
                                                              Phone: (415) 766 7451
                                                              Fax: (415) 737 0642

     VIA EMAIL

     June 1, 2020

     Magistrate Judge Skomal
     United States Courthouse
     333 West Broadway
     San Diego, CA 92101

     Re: In re Outlaw Laboratory, LP Litig., No. 18-cv-840-GPC-BGS

     Dear Chambers of Judge Skomal:

     Pursuant to the Court’s May 4, 2020 Order, the Stores and Outlaw Laboratory submit this
     joint three-page statement of a discovery dispute regarding Outlaw’s responses to five
     document requests from the Stores’ second set of document requests.

     The current fact discovery deadline is June 1, 2020. The Stores served this discovery on
     April 16, 2020, and Outlaw timely served its responses on May 18, 2020. The Stores’
     counsel emailed Outlaw’s counsel seeking to meet and confer on Thursday, May 21, and
     Outlaw’s counsel agreed to meet and confer on that same day. Following the parties’
     conference of counsel, the Stores have dropped five of the ten requests on which they
     sought to meet and confer, but five disputed requests remain, along with an issue that has
     re-surfaced from this Court’s March 5 order on the Stores’ prior motion to compel.

     The Stores’ Position

     The requested documents generally concern the origins and funding of the alleged
     Outlaw Enterprise:

        •   RFP No. 19 asks for communications between Outlaw and the Pulaski Law Firm,
            which provided at least $1.3 million in funding to Outlaw and/or Tauler Smith to
            fund the Enterprise;
        •   RFP No. 20 seeks communications between Outlaw and Pulaski or Tauler Smith
            related to actual or potential lost sales of Outlaw’s putative “TriSteel” product,
            which was nominally the vehicle for demanding payments from the members of
            the classes;
        •   RFP No. 22 seeks communications between those same parties related to any
            pharmacological testing of the supposedly competing products sold by the Stores;
        •   RFP No. 25 seeks communications between Outlaw and Tauler Smith related to
            Outlaw’s decision to retain Tauler Smith;
        •   RFP No. 31 seeks any agreements between Outlaw and Pulaski about the project.

     All of these requested documents will help illuminate the fundamental question in this
     dispute: Whether the Outlaw Enterprise was created for the legitimate purpose of trying



                                                 1
Case 3:18-cv-00840-GPC-BGS Document 218 Filed 06/05/20 PageID.4108 Page 6 of 12
                                                                4 Embarcadero Center, Suite 1400
                                                                San Francisco, CA 94111
                                                                Phone: (415) 766 7451
                                                                Fax: (415) 737 0642

     to protect and bolster Outlaw’s sales of its nominally competing product “TriSteel,” or
     whether it was envisioned strictly as a money-getting scheme to defraud the class
     members. RFP No. 20 will show whether there were ever any communications between
     Outlaw, Tauler Smith, and Pulaski about actual or potential lost sales of TriSteel.
     Similarly, RFP No. 22 will prove or disprove whether the Enterprise had any regard for
     whether the recipients of the Demand Letter were actually selling tainted pills, or whether
     the letters were sent “without regard to and regardless of [their] merits” as to each
     individual store. (See Order Denying Mot. to Dismiss at 16 [ECF No. 56].)

     RFP No. 25 concerns Outlaw’s decision to retain Tauler Smith. As noted in the joint
     filing made on May 29 (ECF No. 214 at 7-8), Tauler Smith had previously represented a
     company called JST Distribution in a very similar scheme. Outlaw’s May 18
     interrogatory responses state that Outlaw’s project was merely a transition from the JST
     project, whereby “Outlaw obtained the information JST Distribution had gathered.” RFP
     Nos. 19 and 31 seek Outlaw’s communications and agreement with Pulaski over its
     funding of the scheme, which will show that this was fundamentally a scheme to defraud.

     Outlaw’s primary objection to producing these documents is based on attorney-client
     privilege and the work-product doctrine. For the same reasons set forth at length in these
     litigants’ May 27 joint filing (ECF No. 214 at 6-10), the Stores have more than laid out a
     “prima facie” case to give the Court “reasonable cause to believe” that all of these
     communications where made “in furtherance of the ongoing unlawful scheme,” such that
     these claims of privilege are vitiated by the crime-fraud exception. Cohen v. Trump, No.
     13-CV-2519-GPC WVG, 2015 WL 3617124, at *12 (S.D. Cal. June 9, 2015).

     Lastly, the Court held that if Outlaw produces all of the settlement agreements, it need
     not respond to Rogs. 3, 7, and 8. (ECF No. 177 at 33.) Outlaw has not produced
     anywhere close to all of the settlements, so it must respond to these interrogatories. The
     Stores recognize footnote 1 in today’s order (ECF No. 215), but the Stores did not
     immediately file a motion on March 20, in the spirit of being cooperative with Outlaw
     (given that it was in the process of producing settlements) and in hopes of avoiding an
     unnecessary motion. As Mr. Reagan indicates in the last paragraph below, it was not
     until May when it became clear that Outlaw could not produce all the settlements, despite
     its efforts. The Stores therefore respectfully suggest that this request is either timely
     under the 30-day rule, or that good cause exists for the Stores to still seek a ruling on this
     discrete issue.

     Outlaw’s Position

     To begin, Outlaw asserted non–privilege objections to each of the requests identified
     above. The Stores ignore these objections. Regardless, each of the requests identified above
     patently seeks privileged attorney–client communications that are protected from
     disclosure.




                                                   2
Case 3:18-cv-00840-GPC-BGS Document 218 Filed 06/05/20 PageID.4109 Page 7 of 12
                                                              4 Embarcadero Center, Suite 1400
                                                              San Francisco, CA 94111
                                                              Phone: (415) 766 7451
                                                              Fax: (415) 737 0642

     RFP No. 19 asks for all communications between Outlaw and the Pulaski Law Firm
     without any limitation as to time or scope. The Stores literally want each and every
     communication between a client and the law firm that funded their litigation activities—
     including communications exchanged by these parties in defending this very litigation.
     These communications are the epitome of privileged communications and are not subject
     to disclosure. For the same reasons, RFP No. 31 seeks privileged material. The
     undersigned is unaware of any case requiring a litigant to disclose how it paid for its
     litigation costs.

     RFP No. 20 and RFP No. 22 likewise ask for attorney–client communications. But the
     Stores can simply question the Outlaw witnesses during their depositions about any lost
     sales. And the Stores can question the Outlaw witnesses during their depositions about any
     testing. Further, testing results have been produced by Outlaw. So, the Stores can obtain
     much of this information without destroying the attorney–client privilege. Regardless, it is
     axiomatic that the Stores cannot disregard the attorney–client privilege and seek all
     communications between Outlaw and its attorneys about their litigation strategy.

     RFP No. 25 is another improper attempt by the Stores to invade the attorney–client
     privilege. Communications between a client and its attorney about the client hiring the
     attorney are obviously privileged. And, again, the Stores can simply ask the Outlaw
     witnesses why they hired Tauler during their depositions. There is no need to destroy
     privilege.

     At bottom, the Stores cannot pierce the attorney–client privilege merely because some
     lawyer misstated the law in a demand letter. This is not a RICO case. And this is not a case
     where the attorney–client privilege—one of the oldest privileges and the bedrock for
     effective representation—can be eviscerated by the Stores merely surviving dismissal at
     the pleadings stage. The Stores’ requests are overbroad, improper, and abusive. Even if
     they were not, the attorney–client privilege protects the documents being sought from
     disclosure.

     As for the Stores’ complaints about settlement agreements, the undersigned produced each
     settlement agreement he was able to obtain from Outlaw’s other attorneys. The undersigned
     has no idea whether it is a complete production of the settlement agreements, but suspects
     that it is not. It appears that additional settlement agreements and settlement information
     are in Tauler Smith’s possession. Tauler Smith has refused to confirm whether it produced
     all settlement agreements, and it has refused to give Outlaw an accounting of the
     settlements despite multiple requests by the undersigned. So, even if Outlaw were ordered
     to respond, it couldn’t do so because it lacks the information to do so.

                                                  Respectfully submitted,

                                                  /s/ Mark Poe
                                                  Mark Poe, counsel for the Stores




                                                  3
Case 3:18-cv-00840-GPC-BGS Document 218 Filed 06/05/20 PageID.4110 Page 8 of 12
                                                 4 Embarcadero Center, Suite 1400
                                                 San Francisco, CA 94111
                                                 Phone: (415) 766 7451
                                                 Fax: (415) 737 0642


                                       /s/ Sean Reagan
                                       Counsel for Outlaw Laboratory, Michael
                                       Wear, and Shawn Lynch




                                      4
Case 3:18-cv-00840-GPC-BGS Document 218 Filed 06/05/20 PageID.4111 Page 9 of 12




                                 Exhibit 2
Case 3:18-cv-00840-GPC-BGS Document 218 Filed 06/05/20 PageID.4112 Page 10 of 12
                                                              4 Embarcadero Center, Suite 1400
                                                              San Francisco, CA 94111
                                                              Phone: (415) 766 7451
                                                              Fax: (415) 737 0642

     VIA EMAIL

     June 1, 2020

     Magistrate Judge Skomal
     United States Courthouse
     333 West Broadway
     San Diego, CA 92101

     Re: In re Outlaw Laboratory, LP Litig., No. 18-cv-840-GPC-BGS

     Dear Chambers of Judge Skomal:

     Pursuant to the Court’s May 4, 2020 Order, the Stores and Tauler Smith submit this joint
     three-page statement of a discovery dispute regarding Tauler Smith’s responses to five of
     the Stores’ document requests.

     The current fact discovery deadline is June 1, 2020. The Stores served this discovery on
     April 16, 2020, and Tauler Smith timely served its responses on May 18, 2020. The
     Stores’ counsel emailed Tauler Smith’s counsel that same day seeking to meet and
     confer. The parties met and conferred on May 21 concerning Tauler Smith’s responses to
     eleven of the Stores’ document requests, four interrogatories, and five requests for
     admission. On May 27 Tauler Smith supplemented its responses to the four
     interrogatories, the five requests for admission, and three of the document requests.
     However, five disputed document requests remain.

     The Stores’ Position
     The requested documents concern the origins and operation of the Outlaw Enterprise:

        •   RFP No. 18 asks for Tauler Smith’s communications with Outlaw or the Pulaski
            Law Firm, relating to Pulaski’s provision of at least $1.3 million in funding to
            Outlaw and/or Tauler Smith to fund the Enterprise;
        •   RFP No. 19 seeks communications with Outlaw or Pulaski related to actual or
            potential lost sales of Outlaw’s putative “TriSteel” product, which was the vehicle
            by which the Enterprise threatened the classes;
        •   RFP No. 21 seeks communications between with Outlaw or Pulaski related to any
            pharmacological testing of the supposedly competing products sold by the Stores;
        •   RFP No. 24 seeks communications between Outlaw and Tauler Smith related to
            Outlaw’s decision to retain Tauler Smith for this project;
        •   RFP No. 25 seeks any notes taken by Tauler Smith relating to telephonic calls it
            had with members of the classes;

     As with the requests that the Stores seek to enforce against Outlaw in a contemporaneous
     letter, all of these requested documents will help resolve the fundamental question in this



                                                  1
Case 3:18-cv-00840-GPC-BGS Document 218 Filed 06/05/20 PageID.4113 Page 11 of 12
                                                              4 Embarcadero Center, Suite 1400
                                                              San Francisco, CA 94111
                                                              Phone: (415) 766 7451
                                                              Fax: (415) 737 0642

     dispute: Whether the Outlaw Enterprise was created for the legitimate purpose of trying
     to protect and bolster Outlaw’s sales of its nominally competing product “TriSteel,” or
     whether it was envisioned strictly as a money-getting scheme to defraud the class
     members. RFP No. 19 for example, will show whether there were ever any
     communications between Outlaw, Tauler Smith, and Pulaski about actual or potential lost
     sales of TriSteel. Similarly, RFP No. 21 will show whether the Enterprise investigated
     whether the recipients of the Demand Letter were actually selling tainted pills, or whether
     the letters were sent “without regard to and regardless of [their] merits” as to each
     individual store. (See Order Denying Mot. to Dismiss at 16 [ECF No. 56].)

     RFP No. 24 concerns Outlaw’s decision to retain Tauler Smith. As noted in the joint
     filing made on May 27 (ECF No. 207 at 7-8), Tauler Smith had previously represented a
     company called JST Distribution in a very similar scheme. Outlaw’s May 18
     interrogatory responses state that this scheme was merely a transition from that one,
     whereby “Outlaw obtained the information JST Distribution had gathered.” RFP No. 25
     seeks Tauler Smith’s notes logging its communications with the recipients of the Demand
     Letters, which will also illuminate whether the Enterprise had any concern for impacts on
     TriSteel, or whether the project was strictly a money-getting enterprise. The Court has
     already ordered Outlaw to produce its written communications with the class members.
     (See Order Granting in Part Mot. to Compel at 22-25.)

     Tauler Smith’s primary objection to producing these documents is based on attorney-
     client privilege and the work-product doctrine. For the same reasons set forth at length in
     Outlaw and the Stores’ May 27 joint filing (ECF No. 207 at 6-10), the Stores have more
     than laid out a “prima facie” case to give the Court “reasonable cause to believe” that all
     of these communications where made “in furtherance of the ongoing unlawful scheme,”
     such that these claims of privilege are vitiated by the crime-fraud exception. Cohen v.
     Trump, No. 13-CV-2519-GPC-WVG, 2015 WL 3617124, at *12 (S.D. Cal. June 9, 2015)
     (quoting In re Grand Jury Proceedings, 87 F.3d at 381 (9th Cir. 1996)).

     The Stores respectfully suggest that briefing on this dispute should be combined with
     briefing on the Outlaw dispute, given the overlap in issues.

     Tauler Smith’s Position

     The Stores seek discovery of clearly privileged materials despite not having made the
     required evidentiary showing that would justify a finding by the Court that the attorney-
     client privilege does not apply to the documents at issue. The Stores are not seeking in
     camera review of privileged documents; instead, the Stores seek an order requiring
     outright disclosure of attorney-client communications. Where the party seeking attorney-
     client privileged communications seeks outright disclosure of the information, a
     preponderance of the evidence showing for fraud is required. In re Napster, Inc.
     Copyright Litig., 479 F.3d 1090, 1094–95 (9th Cir. 2007), abrogated on other grounds by
     Mohawk Indust. Inc. v. Carpenter, 558 U.S. 100 (2009). In that regard, the Stores’
     citation to the “reasonable belief” standard discussed in Cohen v. Trump is inapposite



                                                 2
Case 3:18-cv-00840-GPC-BGS Document 218 Filed 06/05/20 PageID.4114 Page 12 of 12
                                                                4 Embarcadero Center, Suite 1400
                                                                San Francisco, CA 94111
                                                                Phone: (415) 766 7451
                                                                Fax: (415) 737 0642

     because that standard only applies when the party opposing the privilege requests in
     camera review, which the Stores have not requested. See Cohen v. Trump, 2015 WL
     3617124, at *12 (“We further hold, however, that before a district court may engage in in
     camera review at the request of the party opposing the privilege, that party must
     present evidence sufficient to support a reasonable belief that in camera review may yield
     evidence that establishes the exception’s applicability.”) (quoting U.S. v. Zolin, 491 U.S.
     554, 574–575 (1989)) (emphasis added). Moreover, even if the Stores had requested in
     camera review, they would be required to present evidence, not merely allegations, based
     on non-privileged information to support their request. See Zolin, 491 U.S. at 575 (“[T]he
     threshold showing to obtain in camera review may be met by using any relevant
     evidence, lawfully obtained, that has not been adjudicated to be privileged.”). But where,
     as here, the party seeks outright disclosure of the attorney-client privilege, the
     preponderance of evidence standard governs the analysis. Napster, 479 F.3d at 1094–95.

     The Stores ignore these applicable evidentiary standards and instead request that the
     Court find that the attorney-client privilege be vitiated without presenting any evidence
     that Outlaw utilized Tauler Smith’s services to commit fraud. Despite having in its
     possession over ten thousand pages of documents produced in this case, the Stores are
     unable to present any actual evidence of fraud, apart from rank speculation and innuendo,
     and instead rely on the unsupported allegations in the Second Amended Counterclaim.
     (See generally ECF No. 214 (an earlier version of the joint motion, ECF No. 207, is cited
     by the Stores above.)1 The Stores also distort an interrogatory response from Outlaw and
     incorrectly claim that it states that Outlaw admitted that JST had engaged in a “scheme”
     similar to the one alleged in the SACC. The interrogatory response says nothing of the
     sort. (ECF 214 at p. 9.)

     The documents the Stores seek are clearly privileged and work-product. United States v.
     Chen, 99 F.3d 1495, 1501 (9th Cir. 1996) (“The attorney–client privilege applies to
     communications between lawyers and their clients when the lawyers act in a counseling
     and planning role, as well as when lawyers represent their clients in litigation.”); see also
     United States v. Schwimmer, 892 F.2d 237, 243 (2d Cir.1989) (the attorney-client
     privilege may cover “communications made to agents of an attorney ... hired to assist in
     the rendition of legal services.”). The Stores have failed to meet their evidentiary burden,
     and the Court, respectfully, should uphold the privilege. See Napster, 479 F.3d at 1095
     (“[W]here attorney-client privilege is concerned, hard cases should be resolved in favor
     of the privilege, not in favor of disclosure…”) (citations omitted).


         Respectfully submitted,

         /s/ Mark Poe                                  /s/ David A. Sergenian
         Counsel for the Stores                        Counsel for Tauler Smith


     1
      Tauler Smith incorporates by reference the arguments made by Outlaw in the joint
     motion (ECF No. 214).


                                                   3
